Citation Nr: 0004605	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a rupture of the 
right tympanic membrane.

2.  Entitlement to a compensable disability rating for the 
residuals of a gunshot wound to the right inguinal region.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from April 1959 to September 
1966.  These matters come to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a rupture of the right tympanic membrane, 
granted service connection for the residuals of a gunshot 
wound to the right inguinal area, and assigned a 
noncompensable rating for the service-connected disorder.  
The veteran perfected an appeal of that decision.

This case was previously before the Board in November 1998, 
at which time issues no longer in appellate status were 
decided and the issues shown above were remanded to the RO 
for additional development.  That development has been 
completed and the case returned to the Board for 
consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
rupture of the right tympanic membrane is not supported by 
medical evidence showing that the veteran currently has a 
ruptured right tympanic membrane that is related to an in-
service disease or injury.

2.  The residuals of a gunshot wound to the right inguinal 
area are manifested by a scar that is not poorly nourished or 
ulcerated, tender on objective demonstrative, or productive 
of any functional limitation.

3.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
rupture of the right tympanic membrane is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable disability rating for the 
residuals of a gunshot wound to the right inguinal region are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.31, 4.40, 4.56, 4.73, 4.118, Diagnostic Codes 5313-
5318, 7803-7805 (1999).

3.  Obtaining an opinion from an independent medical expert 
is not warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in April 1959 the examiner noted a dry, perforated 
right tympanic membrane.  In addition, on November 16, 1963, 
he accidentally shot himself in the right groin with a .22 
caliber pistol while target shooting.  Examination revealed a 
small punctate wound in the mid-inguinal area on the right, 
with a hematoma in the surrounding subcutaneous tissue.  His 
peripheral pulses were normal, and he denied any problems 
with urination.  The bullet was palpable on rectal 
examination, and an 
X-ray study revealed a metallic density in the mid-lower 
pelvis, approximately three to four centimeters behind the 
symphysis pubis and anterior to the rectum, in the area of 
the prostate.  The treating physician determined that the 
path of the bullet had lacerated the femoral vein, which was 
surgically repaired.  The veteran was returned to full duty 
on December 4, 1963.  With the exception of bilateral hearing 
loss, the service medical records make no further reference 
to any ear or inguinal abnormality.

The veteran initially claimed entitlement to compensation 
benefits in November 1995.  In conjunction with his claim he 
provided private medical treatment records showing that an 
examination in July 1989 revealed that the external ear drums 
and canals were normal, and no abnormalities were found in 
the abdomen or genital area.

A VA medical examination in February 1996 revealed a surgical 
scar in the right inguinal region that was 12 centimeters in 
length and one centimeter in width.  The examiner found no 
evidence of tissue loss, adhesions, or damage to tendons, 
bones, joints, or nerves.  The examiner was unable to 
determine the specific muscle groups penetrated by the 
bullet.  Strength in the affected area was normal, there was 
no pain on palpation of the area, and there was no evidence 
of muscle hernia.

During the February 1996 medical examination the examiner 
found that the tympanic membranes in both ears were normal.  
The examiner provided a diagnosis of a history of possible 
rupture of the right tympanic membrane.

In conjunction with the Board's November 1998 remand, in 
January 1999 the veteran was asked to provide the names and 
addresses of all medical providers who had treated him for a 
right tympanic membrane disorder or for any residuals of the 
in-service gunshot wound.  Although he provided the names and 
addresses of his treating physicians, and those physicians 
provided evidence of treatment for a number of non-service 
connected disabilities, none of the evidence pertains to the 
issues on appeal.

The veteran was provided additional VA examinations in March 
1999.  During the orthopedic examination he reported having 
pain in the right groin area following the injury, which the 
treating physicians attributed to the healing process.  He 
also reported having right groin pain following his 
separation from service, but denied having received any 
medical treatment for the injury for at least the previous 
20 years.

The veteran stated that he continued to have intermittent 
pain in the groin area.  He described the pain as sharp, but 
was unable to give any precipitating cause for the pain, 
other than moving a certain way.  He stated that the pain 
occurred a couple of times a week, and that he had numbness 
in the groin area.

On examination, he was able to ambulate without an antalgic 
gait.  Strength in the right lower extremity, including hip 
flexion, was 5/5, and there was no evidence of muscle atrophy 
in either lower extremity.  He did have dependent edema in 
the lower extremities, which his private treatment records 
show as a symptom of cardiovascular disease.  There was a 
scar in the groin area that was 12 centimeters in length that 
was not painful to palpation.  He had decreased sensation 
along the medial aspect of the scar, but no loss of sensation 
in the right lower extremity.

The examiner stated that no pain or limitation of motion was 
found on examination, and accordingly, that no current pain 
or limitation of motion could be attributed to the gunshot 
wound.  The examiner found that no pain was elicited on 
manipulation of the joint.  The examiner also stated that the 
residuals of the gunshot wound did not cause any weakened 
movement, fatigability, or incoordination, although the 
veteran experienced weakened movement and fatigability as a 
result of his non-service connected cardiovascular and 
respiratory diseases.  The examiner also found that there 
were no residuals of the in-service gunshot wound with the 
exception of occasional pain and numbness that did not 
interfere with the veteran's activities or result in any 
limitation of function.

An examination of the ears in March 1999 resulted in the 
finding that the tympanic membranes in both ears were intact 
and not inflamed, and that there was no evidence of tympanic 
membrane perforation.

During a March 1999 VA neurology examination the veteran 
denied having any pain or other problem related to the 
reported ruptured tympanic membrane.  He stated that the 
bullet in the groin region was lodged near his prostate, and 
that he had had blood in his urine.  He reported having been 
hospitalized for five to six months following the gunshot 
wound, but denied having any problems with his leg after he 
was discharged.  He also reported having intermittent pain 
with urination, and an intermittent shooting pain into the 
right hip since the injury.

The neurology examination revealed no abnormalities, and the 
examiner provided the opinion that the gunshot wound resulted 
in some urinary symptoms, but no neurological dysfunction.  
The examiner noted that the veteran reported having 
intermittent pain that did not interrupt or interfere with 
his life.  The examiner also stated that the veteran had a 
ruptured tympanic membrane on the right, which was documented 
in his medical records, which resulted in hearing loss and 
tinnitus on the right.

II.  Service Connection for a Right Ruptured Tympanic 
Membrane

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service, 
evidence of post-service continuity of symptomatology, and 
medical or, in some circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  In addition, if the claim for service 
connection pertains to a disease rather than the residuals of 
an injury, a well-grounded claim can be established by 
evidence showing a chronic disease in service and present 
disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69 (1995).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  The 
Board notes that the veteran's representative asserts that 
additional VA examinations or an independent medical opinion 
should be obtained in order to determine whether the veteran 
has a current ear disorder that is related to service.  
38 U.S.C.A. § 7109; 38 C.F.R. § 3.328.  In the absence of a 
well-grounded claim, however, VA has no duty to assist the 
veteran in developing the evidence relevant to the claim.  
The Board finds, therefore, that additional development is 
not warranted.

VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make his 
claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a rupture 
of the right tympanic membrane is not well grounded.  In 
order to establish a well-grounded claim, the veteran must 
provide medical evidence showing that he currently has the 
claimed disability.  Caluza, 7 Vet. App. at 506.  Although 
the service medical records show that on entry into service 
in April 1959 he had a ruptured right ear drum, none of the 
medical evidence since then is probative of him having the 
claimed condition.  VA examinations of the ears in February 
1996 and March 1999 failed to disclose any clinical evidence 
of a ruptured tympanic membrane, and the private treatment 
records make no reference to such a disorder.  

The examiner in February 1996 provided a diagnosis of a 
history of a possible rupture of the right tympanic membrane.  
This evidence is not probative of a current medical diagnosis 
of disability because the clinical examination revealed no 
evidence of a ruptured right tympanic membrane, and the 
assessment was, therefore, based on the historical reference 
to a ruptured eardrum.  "[T]here is no indication that the 
examiner, based on his medical expertise, found any 
disability relating back to service."  Sanchez-Benitez v. 
West, No. 97-1948, slip op. at 5 (U.S. Vet. App. Dec. 29, 
1999).

During the March 1999 neurology examination the veteran 
reported having ruptured the right eardrum in the early 
1960s.  The examiner stated that the veteran had a ruptured 
right tympanic membrane, but the report of the examination 
does not indicate that the examiner physically examined the 
ears, although he did test the veteran's hearing.  The 
examiner apparently based the finding on the veteran's report 
and the service medical records.  Because the finding was 
based on a historical report and not on current clinical 
findings, it is not probative of whether the veteran 
currently has a ruptured right tympanic membrane.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, un-
enhanced by any medical comment by that examiner, does not 
constitute competent medical evidence of a well-grounded 
claim).

The neurologist found that the only residuals of the claimed 
ruptured tympanic membrane were tinnitus and hearing loss.  
Service connection for bilateral hearing loss and tinnitus 
has been previously established.  

In addition to the absence of proof of a present disability, 
the veteran has not submitted any evidence indicating that 
the ruptured right eardrum, which was noted on his entry into 
service in April 1959, was aggravated by service.  If the 
claim is based on the aggravation of a pre-existing disease 
or injury during service, the second Caluza element is 
satisfied if the service medical records show treatment for 
the disease or injury during service.  Maxson v. West, 12 
Vet. App. 453 (1999).  The veteran's service medical records 
do not reflect any complaints or clinical findings pertaining 
to the right tympanic membrane during service.  In addition, 
he has not provided any evidence of complaints or clinical 
findings pertaining to a ruptured right tympanic membrane for 
the 30 years since his separation from service.

Because the probative medical evidence does not show that the 
veteran currently has the claimed disability, or that the 
claimed disability was aggravated during service, the Board 
has determined that the claim of entitlement to service 
connection for a right tympanic membrane is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(the veteran is not entitled to a benefit simply because he 
had a disease or injury in service; in the absence of proof 
of a present disability his claim is not valid).


III.  Compensable Rating for Residuals of a Gunshot Wound

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. Part 4).  If a change in the rating 
criteria occurs during the pendency of the veteran's appeal, 
he is entitled to the application of the rating criteria more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran was provided the revised regulations in 
an August 1999 supplemental statement of the case.  The Board 
has reviewed the facts of the veteran's case in light of the 
original and revised regulations, and finds that no material 
change occurred in the rating criteria applicable to the 
veteran's claim.  However, the Board has considered both the 
old and the new criteria.  See Fischer v. West, 11 Vet. App. 
121 (1998). 

Under the old regulation, the provisions of 38 C.F.R. § 4.55, 
provided:

The following principles as to 
combination of ratings of muscle injuries 
in the same anatomical segment, or of 
muscle injuries affecting the movements 
of single joint, either alone or in 
combination or limitations of the arc of 
motion will govern the ratings:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe according to the severity of the 
aggregate impairment o function of the 
extremity.

(b) Two or more severe muscle injuries 
affecting the motion (particularly 
strength of the motion) about a single 
joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, except that with 
severe injuries involving the shoulder 
girdle and arm, the combination may not 
exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  
Claims of an unusually seer degree of 
disability involving the shoulder girdle 
and arm or the pelvic girdle and thigh 
muscles wherein the evaluation in 
criteria under this section appears 
inadequate may be submitted to the 
Director, Compensation and Pension 
Service, for consideration under 
§ 3,321(b)(1) of this chapter.

(c) With definite limitation of the arc 
of motion, the rating for injuries to 
muscles affecting motion within the 
remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" 
angle.

(d) With ankylosis of the shoulder, the 
intrinsic muscles of the shoulder girdle 
(Groups III or IV) are out of commission 
and carry no rating for injury however 
severe.  The extrinsic muscles (Group I 
and II) which act on the shoulder as a 
whole may, if severely injured elevate 
the rating to ankylosis at an unfavorable 
angle.

(e) With ankylosis of the knee, the 
hamstring muscles (Group XIII) may if 
severely injured, receive the rating for 
the moderately severe degree of 
disability as a maximum in combination, 
and corresponding values for less severe 
injuries, the major function of these 
muscles being hip function.

(f) With disability such as flail joint, 
ankylosis, faulty union, limitation of 
motion, etc., muscle injuries affecting 
junction at a lower level may be 
separately rated and combined, always 
reserving the maximum amputation rating 
for the most severe injuries.

(g) Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.

38 C.F.R. § 4.55 (1996).

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral  nerve 
paralysis rating of the same body part, 
unless the injuries affect  entirely 
different functions. 

(b) For rating purposes, the skeletal 
muscles of the body are  divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups  for the shoulder girdle 
and arm (diagnostic codes 5301 through 
5306); 3  muscle groups for the forearm 
and hand (diagnostic codes 5307 through  
5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 
6 muscle groups for  the pelvic girdle 
and thigh (diagnostic codes 5313 through 
5318); and 5  muscle groups for the torso 
and neck (diagnostic codes 5319 through  
5323).

(c) There will be no rating assigned for 
muscle groups which act  upon an 
ankylosed joint, with the following 
exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is  
disabled, it will be rated, but at the 
next lower level than that which  would 
otherwise be assigned. (2) In the case of 
an ankylosed shoulder, if muscle groups I 
and II  are severely disabled, the 
evaluation of the shoulder joint under  
diagnostic code 5200 will be elevated to 
the level for unfavorable  ankylosis, if 
not already assigned, but the muscle 
groups themselves  will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single  unankylosed 
joint must be lower than the evaluation 
for unfavorable  ankylosis of that joint, 
except in the case of muscle groups I and 
II  acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same  anatomical region 
but do not act on the same joint, the 
evaluation for  the most severely injured 
muscle group will be increased by one 
level  and used as the combined 
evaluation for the affected muscle 
groups.

(f) For muscle group injuries in 
different anatomical regions which  do 
not act upon ankylosed joints, each 
muscle group injury shall be  separately 
rated and the ratings combined under the 
provisions of  Sec. 4.25. 

38 C.F.R. § 4.55 (1999).

The old provisions of 38 C.F.R. § 4.56 (1996), muscle 
injuries are considered slight if they involve simple muscle 
wounds without debridement, infection or the effects of 
lacerations.  Treatment records typically show a wound of 
slight severity or relatively brief treatment and a return to 
duty, and healing with good functional results, and no 
consistent complaints of the cardinal symptoms of muscle 
injuries or painful residuals.  The objective findings would 
include a minimal scar, little if any evidence of a fascial 
defect, atrophy, or impaired muscle tonus, and no significant 
impairment of function and no retained metallic fragments.

Muscle injuries are considered moderately disabling under the 
old criteria contained in 38 C.F.R. 4.56, if they involve 
deep penetration by small shell fragments of relatively short 
track.  The medical records would show hospitalization during 
service and records following service showing consistent 
complaint from the time of the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue pain after moderate use.  
Current objective findings would include scars indicative of 
a relatively short track of the missile through muscle 
tissue, signs of moderate loss of deep muscle fascia or 
substance, or impairment of muscle tonus, and of definite 
weakness or fatigue.

A moderately severe muscle injury would result from a deep 
penetrating wound by a high velocity missile of small size or 
large missile of low velocity, with debridement, prolonged 
infection or sloughing of soft parts, and intermuscular 
cicatrization (scars extending into muscle tissue).  The 
medical records would show hospitalization for a prolonged 
period during service for treatment of a severe wound with 
record s of consistent complaints of the cardinal symptoms of 
a muscle injury.  The objective findings would include 
relatively large scars so situated as to indicate a track of 
the missile through important muscle groups.  There would be 
indications of moderate loss of muscle substance or moderate 
loss of normal firm resistance compared with the sound side.  
There would also be evidence of marked or moderately severe 
muscle loss.

Severe muscle injury was found where there was a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history would be the same as for 
moderately severe injury, only in an aggravated form.  The 
objective findings would include extensive ragged, depressed 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups in the track of the missile.  X-ray 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muses in wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to faradic current compared with the 
sound side may be present.  Visible or measured atrophy may 
or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
scrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.

Under the new provisions of 38 C.F.R. § 4.56:

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.

Disability is considered to be slight if the disability 
results from a simple wound without debridement or infection 
and shown by service medical records to be a superficial 
wound requiring brief treatment and return to duty and 
healing with good functional results, without any of the 
cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  
38 C.F.R. § 4.56.

The objective findings of severe disability include ragged, 
depressed, and adherent scars indicating wide damage to the 
muscle groups in the missile's track, loss of deep fascia or 
muscle substance, soft flabby muscles in the wound area, 
muscle swelling and hardening abnormally in contraction, and 
severe impairment of strength, endurance, or coordinated 
movements in comparison to the sound side.  Evidence of 
severe muscle disability also includes X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and the explosive effect of the missile, 
adhesion of the scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle, diminished muscle 
excitability to pulsed electrical current in electro-
diagnostic tests, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, atrophy of 
muscle groups not in the track of the missile, or induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
1996.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Analysis

The Board has reviewed the evidence of record and finds that 
a compensable disability rating for the residuals of a 
gunshot wound to the right inguinal region is not warranted.  
The disability is currently rated under Diagnostic Code 7805 
as a scar.  In accordance with the diagnostic codes 
pertaining to scars, a compensable rating requires evidence 
showing that the scar is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
that the scar results in limitation of function of the part 
affected.  VA examiners in February 1996 and March 1999 found 
that the scar was well healed, with no evidence of ulceration 
or tenderness on objective demonstration.  Although there was 
reduced sensation in the area of the scar, the examiners also 
found that the scar resulted in no functional limitations in 
the affected area.  Because the minimum schedular evaluation 
requires residuals and the required residuals are not shown, 
the Board finds that the criteria for a compensable 
disability rating for the surgical scar are not met.  
38 C.F.R. § 4.31.

The medical evidence indicates that the bullet penetrated the 
right inguinal area, and that it is lodged approximately 
three to four centimeters behind the symphysis pubis and 
anterior to the rectum, in the area of the prostate.  It is 
reasonable to assume, therefore, that the bullet penetrated 
the muscles in the groin area.  The examiner in February 1996 
was unable to determine what muscles were penetrated by the 
bullet.  In the November 1998 remand the Board requested an 
additional examination, in which the examiner was asked to 
determine what muscles had been penetrated.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that the veteran is entitled to compliance 
with the Board's remand instructions as a matter of law.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although the RO 
provided the veteran neurology and orthopedic examinations, 
as requested in the remand, neither examiner specified the 
muscles penetrated by the gunshot.  The examiners did, 
however, conduct thorough orthopedic and neurology 
examinations, and documented all of the functional 
limitations resulting from the gunshot wound.  In light of 
the applicable rating criteria for muscle injuries, as 
explained below, the Board finds that the examiners' failure 
to document the specific muscle groups penetrated by the 
gunshot is not material to the disposition of the veteran's 
appeal, and that the RO and the VA medical center (MC) 
substantially complied with the remand instructions.  See 
Dyment v. West, 13 Vet. App. 141 (1999).

Diagnostic Codes 5313 through 5318 pertain to injuries to the 
muscle groups of the pelvic girdle and thigh.  Diagnostic 
Code 5313 applies to injuries to muscle group XIII of the 
posterior thigh; Diagnostic Code 5314 applies to muscle group 
XIV of the anterior thigh; Diagnostic Code 5315 applies to 
muscle group XV of the mesial thigh; Diagnostic Code 5316 
applies to muscle group XVI of the pelvic girdle controlling 
flexion of the hip; Diagnostic Code 5317 applies to muscle 
group XVII of the posterior pelvic girdle; and Diagnostic 
Code 5318 applies to muscle group XVIII of the pelvic girdle 
in the control of hip action.  All of the diagnostic codes 
pertaining to the pelvic girdle and thigh indicate that in 
order for the muscle injury to be compensable, the injury 
must be at least moderate.  A noncompensable (zero percent) 
rating applies for injuries to the relevant muscle groups if 
the injury is slight.  38 C.F.R. § 4.73.

A muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound 
with the residuals of debridement or prolonged infection.  
Evidence of moderate disability consists of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, including loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement that affects the 
particular functions controlled by the injured muscles.  The 
objective signs of moderate disability include small or 
linear entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance, impairment of muscle tonus 
and loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56.

The medical evidence indicates that the in-service gunshot 
wound was penetrating and not a through and through wound.  
While the service medical records do show that the wound was 
debrided, the wound was not infected, and the veteran was 
returned to full duty less than three weeks after the injury 
without any additional medical procedures.  The private 
treatment records provided by the veteran, which document his 
medical care back to 1989, are silent for any complaints of 
the cardinal signs and symptoms of muscle injury.  The VA 
examiners in February 1996 and March 1999 found no evidence 
of tissue loss or adhesions, loss of muscle strength, or 
impairment of coordination.  The orthopedic examiner in March 
1999 found that the residuals of the gunshot wound did not 
result in any weakened movement, fatigability, or 
incoordination, and that there were no residuals of the 
injury, with the exception of reports of pain.  The Board 
finds, therefore, that the criteria for a moderate muscle 
disability are not met, and that a compensable rating under 
any of the diagnostic codes pertaining to the pelvic girdle 
or thigh is not warranted under the old or new criteria.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran 
reported having a sharp pain from the groin area into the 
right hip approximately twice a week.  No pain was elicited 
on physical examination.  As previously stated, the VA 
examiner in March 1999 provided the opinion that the gunshot 
wound did not result in any weakness, limitation of motion, 
or lack of strength, speed, coordination or endurance.  The 
examiner also stated that although the veteran may experience 
occasional pain in the area, the pain did not interfere with 
his activities or limit his functioning in any way.  The 
Board finds, therefore, that the reported symptom does not 
result in any functional limitation, and that a compensable 
rating based on the criteria shown in 38 C.F.R. § 4.40 is not 
warranted.

During the March 1999 neurology examination the veteran also 
reported having had blood in his urine and intermittent pain 
with urination, and the examiner indicated that the gunshot 
wound had resulted in urinary tract problems.  The 
examination report does not indicate that the examiner 
evaluated the urinary tract, nor did he provide any clinical 
findings indicative of a urinary tract disorder.  The 
veteran's extensive private treatment records do not show 
that he has had any significant urinary tract symptoms or 
clinical findings for many years.  His other disabilities, 
including severe chronic obstructive pulmonary disease with 
pulmonary hypertension; coronary artery disease, status post 
coronary artery bypass grafts, with congestive heart failure; 
and arthritis, are well documented.  The statement made by 
the examiner appears, therefore, to have been based on the 
veteran's report of having had blood in his urine and pain 
with urination, and is not probative of the veteran having a 
urinary tract disorder that is related to the gunshot wound.  
See Grover v. West, 12 Vet. App. 109 (1999) (an opinion based 
on the veteran's reported history in diagnosing the residuals 
of an injury is not competent medical evidence).

For the reasons shown above, the Board finds that the 
criteria for a compensable disability rating for the 
residuals of a gunshot wound to the right inguinal region 
have not been met at any point in time since the veteran 
initiated his claim.  Fenderson, 12 Vet. App. at 119.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a compensable rating for the disorder.


ORDER

The claim of entitlement to service connection for a rupture 
of the right tympanic membrane is denied.

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a gunshot wound to the 
right inguinal region is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

